DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Abstract Objection
2.	The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
4.	The claims 1-20 are objected to because they include reference characters which are not enclosed within parentheses.  


5.	Claims 3-8, 12-16 are objected to because of the following informalities:   

Regarding claims 3, 11, it is suggested to change “an estimation result” received in line 2 to -the estimation result-.
Regarding claims 6, 15, similar problem exists with “an estimation result.”

Claims 4-5, 13-14 are objected by virtue of their depending  on claims 3, 12. 
Claims 7, 16 are objected to by virtue of their dependency on claim 6 and 15 respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-11, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAGARAJA et al (US 2019/0081691 A1, Provisional Application No. 62/557,002, field on Sep. 11, 2017).

Regarding claim 1, NAGARAJA et al (US 2019/0081691 A1, Provisional Application No. 62/557,002, field on Sep. 11, 2017) discloses a link quality monitoring method (see, radio link monitoring method and apparatus based on configuration that includes one or more radio link monitoring  reference resources, section 0009-0010, 0087-0088),  comprising: performing, by a terminal (fig. 1, fig. 4, , UE 120 that is communicatively coupled to  base station 110, section 0072-0076,  UE which performs monitoring link based on reference signals/pilot signals, section 0086-0086), detection for a pre-configured radio link monitoring reference signal  (see, the network entity configured X radio link monitoring reference signal (RLM-RS) resource at UE, section 0091) RLM-RS to determine whether the RLM-RS is received (see, the UE, based on received RLM-RS/pilot signals/reference signals, the UE identifies link issues, and in-synch and out0of-syncrhionization indications, section 0088-0089); and reporting (section 0100, 0102, 0103, 0115-theUE Reports /send periodic out-of-synchronization (OOS) indications), by the terminal, based on whether the RLM-RS is received (see, the UE reports link quality with SOS indications, section 0100-0102)  based on RLM-RS received (see, the UE reports link quality with SOS indications, section 0100-0102) in-synchronization in-sync or out-of-synchronization out-of-sync used to indicate link quality (see, the UE reports link quality with SOS indications, section 0100-0102, 0103, 0105-SOS or in-synch indications,  section 0115).
Regarding claim 2, NAGARAJA ‘691 discloses the link quality monitoring method according to claim 1, wherein the step of reporting, by the terminal, based on whether the RLM-RS is received, in-sync or out-of-sync used to indicate link quality comprises: when one such ee, the UE estimates link quality corresponding  to hypothetical PDCCH block error fate (BLER), based on Y configured Y configured resources, section 0115-0118); or when one such RLM-RS is not received, skipping, by the terminal, estimating a hypothetical PDCCH-BLER corresponding to the unreceived RLM-RS; and reporting, by the terminal, based on an estimation result of the hypothetical PDCCH-BLER corresponding to the received RLM-RS, and/or a quantity of unreceived RLM-RSs, the in-sync or out-of-sync used to indicate link quality.
Regarding claim 10, NAGARAJA 691 discloses a terminal (fig. 1, fig. 4, UE 120 that is wirelessly communicatively coupled to a base station 110/gNB 110, section 0071-0076), comprising a processor (fig. 4, see, processor/controller 440 of the UE 120, the processor 480 coupled to memory 482 and  to Receive processor458, transmit processor 464, section 0071-0076), a memory (fig. 4, see, processor/controller 440 of the UE 120, the processor 480 coupled to memory 482 and  to Receive processor458, transmit processor 464, section 0071-0076), and a computer program that is stored in the memory  (fig. 4, see, memory 482 which stores data and program codes/instructions that are executed by the processor/controller 440, section 0071-0076, 0151-0157) and capable of running on the processor (fig. 4, see, memory 482 which stores data and program codes that are read by the processor/controller 440, section 0071-0076, wherein when the computer program is executed by the processor (fig. 4, see, memory 482 which stores data and program codes that are read by the processor/controller 440, section 0071-0076), the steps of a link quality see, radio link monitoring method and apparatus based on configuration that includes one or more radio link monitoring  reference resources, section 0009-0010, 0087-0088), the link quality monitoring method (see, radio link monitoring method and apparatus based on configuration that includes one or more radio link monitoring  reference resources, section 0009-0010, 0087-0088), comprising: performing, by a terminal (fig. 1, fig. 4, , UE 120 that is communicatively coupled to  base station 110, section 0072-0076,  UE which performs monitoring link based on reference signals/pilot signals, section 0086-0086), detection for a pre-configured radio link monitoring reference signal  (see, the network entity configured X radio link monitoring reference signal (RLM-RS) resource at UE, section 0091) RLM-RS to determine whether the RLM-RS is received (see, the UE, based on received RLM-RS/pilot signals/reference signals, the UE identifies link issues, and in-synch and out0of-syncrhionization indications, section 0088-0089); and reporting (section 0100, 0102, 0103, 0115-theUE Reports /send periodic out-of-synchronization (OOS) indications), by the terminal, based on whether the RLM-RS is received (see, the UE reports link quality with SOS indications, section 0100-0102)  based on RLM-RS received (see, the UE reports link quality with SOS indications, section 0100-0102) in-synchronization in-sync or out-of-synchronization out-of-sync used to indicate link quality (see, the UE reports link quality with SOS indications, section 0100-0102, 0103, 0105-SOS or in-synch indications,  section 0115).
Regarding claim 11, NAGARAJA ‘691 discloses the terminal (fig. 1, fig. 4, UE 120 that is wirelessly communicatively coupled to a base station 110/gNB 110, section 0071-0076) according to claim 10, wherein the step of reporting, by the terminal, based on whether the RLM-RS is received, in-sync or out-of-sync used to indicate link quality comprises: when one such RLM-RS is received, estimating, by the terminal, a hypothetical physical downlink control channel block error rate PDCCH-BLER corresponding to the received RLM-RS (see, the UE estimates link quality corresponding  to hypothetical PDCCH block error fate (BLER), based on Y configured Y configured resources, section 0115-0118); or when one such RLM-RS is not received, skipping, by the terminal, estimating a hypothetical PDCCH-BLER corresponding to the unreceived RLM-RS; and reporting, by the terminal, based on an estimation result of the hypothetical PDCCH-BLER corresponding to the received RLM-RS, and/or a quantity of unreceived RLM-RSs, the in-sync or out-of-sync used to indicate link quality.
Regarding claim 20, NAGARAJA ‘691 discloses a non-transitory computer-readable storage medium (fig. 4, memory 482, computer readable medium with instructions stored in the memory reads by the processor, section 0071-0076, 0151-0157) , wherein the non-transitory computer-readable storage medium stores a computer program (fig. 4, see, memory 482 which stores data and program codes/instructions that are executed by the processor/controller 440, section 0071-0076, 0151-0157), and when the computer program is executed by a processor fig. 4, see, memory 482 which stores data and program codes/instructions that are executed by the processor/controller 440, section 0071-0076, 0151-0157), the steps of a link quality monitoring method are implemented(see, radio link monitoring method and apparatus based on configuration that includes one or more radio link monitoring  reference resources, section 0009-0010, 0087-0088), the link quality monitoring method comprising: performing, by a terminal (fig. 1, fig. 4, , UE 120 that is communicatively coupled to  base station 110, section 0072-0076,  UE which performs monitoring link based on reference signals/pilot signals, section 0086-0086), detection for a pre-configured radio link monitoring reference signal  (see, the network entity configured X radio link monitoring reference signal (RLM-RS) resource at UE, section 0091) RLM-RS to determine whether the RLM-RS is received (see, the UE, based on received RLM-RS/pilot signals/reference signals, the UE identifies link issues, and in-synch and out0of-synchronization indications, section 0088-0089); and reporting (section 0100, 0102, 0103, 0115-theUE Reports /send periodic out-of-synchronization (OOS) indications), by the terminal, based on whether the RLM-RS is received (see, the UE reports link quality with SOS indications, section 0100-0102)  based on RLM-RS received (see, the UE reports link quality with SOS indications, section 0100-0102) in-synchronization in-sync or out-of-synchronization out-of-sync used to indicate link quality (see, the UE reports link quality with SOS indications, section 0100-0102, 0103, 0105-SOS or in-synch indications,  section 0115).

Allowable Subject Matter
8.	Claims 3-9, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CUI et al (US 2019/0052380 A1) discloses radio link monitoring method and system in New Radio (NR), including detecting whether radio link in in-synchronization (IS) or out-of-

	UCHIYAMA et al (US 2019/0320361 A1) discloses monitoring of radio link, checking whether the PDCCH BLER is equal or below/lower to threshold, radio link quality indicating in-synchronization or out-of-synchronization (section 0022,-0024, 0100, 0107, 0109-0110, 0121-0123).
	CHINCHOLI et al (US 2017/0230780 A1) discloses adaptive radio link monitoring in an NBIoT configuration (i.e., eMTC, MTC) (fig. 1, fig. 5,  section 0046-0047, 0074-0079),  the UE monitors the downlink quality based on received reference signals/narrowband reference signals (NRS) and compares the downlink quality to RLM thresholds (section 0046-0047, 0102-0105).
	CHINCHOLI ‘780 discloses PDCCH BLER based on configurations (section 0105-0110) and adjusting the RLM thresholds (section 0112-0116).
	
	PARK et al (US 2018/0352601 A1) discloses a terminal that determines when a physical layer out-of-synchronization occurs based on PDCCH BLER thresholds (section 0080, 0089).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473